                IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


CAGER A. MALEEAH,


       Plaintiff,

V.                                               CASE NO. CV418-096


DR. BROWN,

       Defendant.




                                  ORDER


       Before the Court is the Magistrate           Judge's   June 7, 2021,

Report and Recommendation (Doc. 189), to which no objections have

been   filed.   After   a   careful de   novo   review   of the   record,   the

report and recommendation is ADOPTED as the Court's opinion in

this case. Accordingly, Dr. Brown's motion for summary judgment

(Doc. 170) is GRANTED and Plaintiff's claims against Dr. Brown are

DISMISSED. The Clerk of Court is DIRECTED to close this case.


       SO ORDERED this         day of July 2021.




                                    WILLIAM T. MOORE, JIT.
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN    DISTRICT   OF GEORGIA
